Case 2:20-cv-12534-AJT-APP ECF No. 15, PageID.149 Filed 03/11/21 Page 1 of 7




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

BIG-STAR HORIZONS, INC.,

              Plaintiff,                       Case No. 2:20-cv-12534
                                               District Judge Arthur J. Tarnow
v.                                             Magistrate Judge Anthony P. Patti

PENN-STAR INSURANCE
COMPANY,

           Defendant.
___________________________________/

     OPINION AND ORDER GRANTING DEFENDANT’S MOTION FOR
             LEAVE TO AMEND ITS ANSWER (ECF No. 9)

A.    Background

      Plaintiff Big-Star Horizons, Inc. filed the instant lawsuit in state court

against the insurer of one of its properties, Defendant Penn-Star Insurance

Company, for Defendant’s refusal to participate in the appraisal process following

fire damage to the building. (ECF No. 1-1, PageID.7-16.) The case was removed

to this Court on September 15, 2020. (ECF No. 1.)

B.    The Instant Motion

      Currently before the Court is Defendant’s February 19, 2021 motion for

leave to amend or correct its answer to Plaintiff’s complaint, filed pursuant to

Federal Rule of Civil Procedure 15(a). (ECF No. 9.) Defendant seeks to add the

affirmative defense of fraud/material misrepresentation, asserting that in the early
Case 2:20-cv-12534-AJT-APP ECF No. 15, PageID.150 Filed 03/11/21 Page 2 of 7




stages of discovery, it learned additional factual information that an invoice for the

installation of smoke alarms prior to the fire may have been fabricated. (ECF No.

9, PageID.53-55, 57-61.) According to Defendant, the potential fabrication is

important because it is only required to provide coverage for fire damage if

Plaintiff complied with the subject insurance policy’s “protective safeguards”

provision. (ECF No. 9, PageID.58-59.) Plaintiff opposes the motion, arguing bad

faith, dilatory motive, undue delay, and futility. (ECF No. 14, PageID.124-127.)

On February 26, 2021, Judge Tarnow referred the motion to me for a hearing and

determination (ECF No. 10) but, in the Court’s discretion, the motion will be

decided without a hearing, pursuant to E.D. Mich. L.R. 7.1(f)(2).

C.    Standard

      Under Fed. R. Civ. P. 15(a), a party may amend its pleadings at this stage of

the proceedings only after obtaining leave of court. The Rule provides that the

court should freely give leave for a party to amend its pleading “when justice so

requires.” Fed. R. Civ. P. 15(a)(2). “Nevertheless, leave to amend ‘should be

denied if the amendment is brought in bad faith, for dilatory purposes, results in

undue delay or prejudice to the opposing party, or would be futile.’” Carson v.

U.S. Office of Special Counsel, 633 F.3d 487, 495 (6th Cir. 2011) (quoting

Crawford v. Roane, 53 F.3d 750, 753 (6th Cir. 1995)).

D.    Analysis

                                          2
Case 2:20-cv-12534-AJT-APP ECF No. 15, PageID.151 Filed 03/11/21 Page 3 of 7




      1.     Bad faith and dilatory motive

      Plaintiff first challenges the instant motion on the basis of bad faith and

dilatory motive, arguing that Defendant has failed to appropriately engage in

discovery by not responding to discovery requests or filing a witness list, insisting

instead that the matter would be settled. (ECF No. 14, PageID.124-125.) If true,

the Court finds such behavior problematic, and warns both parties that discovery

requests must be timely answered. However, the Court does not find this to be an

appropriate basis on which to deny Defendant’s motion for leave to amend. (ECF

No. 9.) Instead, a disagreement regarding discovery is more properly the subject

of a motion to compel pursuant to Fed. R. Civ. P. 37, but only after complete

compliance with Local Rules 7.1 and 37.1, as well as the Judges’ Practice

Guidelines. In any case, the Court notes that no such motion is pending.

Accordingly, the Court rejects Plaintiff’s opposition to the instant motion on the

basis of bad faith or dilatory motive.

      2.     Undue delay and prejudice

      Plaintiff next asserts that Defendant’s motion should be denied because of

undue delay, stating, “Defendant is now requesting that this court allow that it

amend its answer and affirmative defenses for information that was completely

within its knowledge prior to the original answer[.]” (ECF No. 14, PageID.125.)

Specifically, Plaintiff argues that Defendant had knowledge of the invoice at issue

                                          3
Case 2:20-cv-12534-AJT-APP ECF No. 15, PageID.152 Filed 03/11/21 Page 4 of 7




before the lawsuit was even filed. (ECF No. 14, PageID.122-124.) Defendant

appears to address this in its motion for leave to amend, stating:

             While [Defendant] may have been able to assert the affirmative
      defense of fraud at some earlier date, it only recently became clear
      that Plaintiff may have engaged in making a material
      misrepresentation with respect to submitting its claim. That
      confirmation came through early discovery and through informal
      discussions with Plaintiff’s attorney. Although Plaintiff may argue
      that [Defendant] should have “connected the dots” more quickly, and
      realized earlier that the . . . invoice is potentially fraudulent, Plaintiff
      cannot fault an insurer for taking documents submitted by its insured
      at face value.

(ECF No. 9, PageID.63.)

      However, even assuming, without deciding, that Defendant could have

asserted the affirmative defense of material misrepresentation earlier in the

proceedings, “[d]elay alone ordinarily will not justify the denial of leave to

amend[.]” Comm. Money Ctr., Inc. v. Illinois Union Ins. Co., 508 F.3d 327, 347

(6th Cir. 2007). Rather, “delay will at some point become ‘undue,’ ‘placing an

unwarranted burden on the court,’ or ‘prejudicial,’ ‘placing an unfair burden on the

opposing party.’” Id. (quoting Morse v. McWhorter, 290 F.3d 795, 800 (6th Cir.

2002)). The Court finds no such prejudice here. Defendant filed the instant

motion on February 19, 2021, approximately two-and-a-half months before the

close of discovery on May 3, 2021 (see Scheduling Order ECF No. 7), giving both

parties plenty of time to conduct additional discovery regarding the invoice and

any associated fraud or misrepresentation. Indeed, Defendant asserts in the motion
                                           4
Case 2:20-cv-12534-AJT-APP ECF No. 15, PageID.153 Filed 03/11/21 Page 5 of 7




that Plaintiff intends to take the deposition of Chauncey Wallace, the electrician

who allegedly installed the smoke detectors and created the invoice at issue (ECF

No. 9, PageID.62-64), and Plaintiff acknowledges in its response brief that counsel

for both parties agreed at the scheduling conference that the only issue before the

Court would be the “protective measures.” (ECF No. 14, PageID.124.)

Accordingly, the Court fails to see how allowing Defendant to amend its answer to

include the affirmative defense of material misrepresentation would place an

unwarranted burden on Plaintiff or on the Court, or, for that matter, result in undue

surprise to Plaintiff. Comm. Money Ctr., Inc., 508 F.3d at 347. Moreover, the

Court notes that the pleading requirements of Fed. R. Civ. P. 11 dictate caution

before allegations are formally made.

      3.     Futility

      Finally, the Court rejects Plaintiff’s futility argument. (ECF No. 14,

PageID.125-126.) “A proposed amendment is futile if the amendment could not

withstand a Rule 12(b)(6) motion to dismiss.” Rose v. Hartford Underwriters Ins.

Co., 203 F.3d 417, 420 (6th Cir. 2000) (citing Thiokol Corp. v. Dept. of Treasury,

State of Michigan, Revenue Div., 987 F.2d 376, 382-83 (6th Cir. 1993)). “The test

for futility . . . does not depend on whether the proposed amendment could

potentially be dismissed on a motion for summary judgment; instead, a proposed




                                          5
Case 2:20-cv-12534-AJT-APP ECF No. 15, PageID.154 Filed 03/11/21 Page 6 of 7




amendment is futile only if it could not withstand a Rule 12(b)(6) motion to

dismiss.” Rose, 203 F.3d at 421.

      If the Court understands correctly, Plaintiff argues that Defendant cannot

prove the final element of willful misrepresentation – that the insured made the

material misrepresentation with the intention that the insurer would act upon it.

(ECF No. 14, PageID.125-126.) However, this seems like an argument more

properly suited for a motion for summary judgment as opposed to a motion to

dismiss. See Fed. R. Civ. P. 56(a). And, regardless, considering both the lack of

prejudice to Plaintiff as well as the standard that leave to amend should be freely

given, the Court finds it appropriate to grant Defendant leave to amend its answer

to include the affirmative defense of material misrepresentation.

      Defendant is reminded that fraud must be pleaded with particularity under

Fed. R. Civ. P. 9(b), and that affirmative defenses are pleaded in response to a

complaint, Fed. R. Civ. P. 8(c)(1), although there hardly seems to be any mystery

about the nature and specifics of this claim, in light of instant briefing.

Nonetheless:

      The particularity requirements of Rule 9(b) for allegations of fraud
      apply to all types of pleadings setting forth claims for relief based on
      fraud and, therefore, apply to counterclaims and crossclaims asserted
      in answers and in other responsive pleadings. The particularity
      requirements of Rule 9(b) are not limited to instances in which
      allegations of fraud form part of a claim for relief. As demonstrated
      by the recognition in Rule 8(c) of fraud as an affirmative defense,

                                           6
Case 2:20-cv-12534-AJT-APP ECF No. 15, PageID.155 Filed 03/11/21 Page 7 of 7




       when circumstances constituting fraud are central to defending against
       a claim, they too must be pleaded with particularity.

2 Moore's Federal Practice - Civil § 9.03 (2021) (emphasis added)(citing Bose

Corp. v. Ejaz, 732 F.3d 17, 22 (1st Cir. 2013) (rule that contract is binding only in

absence of fraud was affirmative defense required to be pleaded with particularity

under Fed. R. Civ. P. 9(b)) and Bakery & Confectionary Union & Indus. Int’l

Pension Fund v. Just Born II, Inc., 888 F.3d 696, 704 (4th Cir. 2018)).

Accordingly, the alleged fraud/willful misrepresentation must be spelled out in the

soon-to-be-filed amended answer and affirmative defenses.

E.     Order

       Accordingly, Defendant’s motion for leave to amend (ECF No. 9) is

GRANTED, consistent with the above findings. The amended answer and

affirmative defenses must be filed by Monday, March 22, 2021, consistent with

the directives of this Order.1

     IT IS SO ORDERED.



Dated: March 11, 2021
                                       Anthony P. Patti
                                       UNITED STATES MAGISTRATE JUDGE


1
 The attention of the parties is drawn to Fed. R. Civ. P. 72(a), which provides a
period of fourteen (14) days after being served with a copy of this order within
which to file objections for consideration by the district judge under 28 U.S.C. §
636(b)(1).
                                          7
